      Case 7:20-cv-02397-PMH-PED Document 90 Filed 09/13/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUMERTO RAMIREZ,
                                                             MEMORANDUM OPINION
                          Plaintiff,                         AND ORDER
                   -against-
                                                            20-CV-02397 (PMH)
MARRIOTT INTERNATIONAL, INC., et al.,
                          Defendants.


PHILIP M. HALPERN, United States District Judge:

       Humberto Ramirez (“Plaintiff”), individually and on behalf of all others similarly situated,

brings this action against Marriott International, Inc. and The Ritz-Carlton Hotel Company, LLC

(together, “Defendants”). Plaintiff alleges, inter alia, that Defendants have engaged, and continue

to engage, in a practice of retaining proceeds from service and delivery fees charged to in-room

dining customers in violation of New York Labor Law (“NYLL”) § 196-d.

       Plaintiff commenced this action on March 18, 2020. (Doc. 1). He filed his First Amended

Complaint on April 17, 2020 (Doc. 8), and his Second Amended Complaint—the operative

pleading—on July 9, 2020. (Doc. 32, “SAC”). On December 18, 2020, Defendants moved to

partially dismiss the SAC. Specifically, Defendants moved to dismiss Plaintiff’s Fourth Claim for

Relief under NYLL § 196-d. (Doc. 43; Doc. 44, “Defs. Br.”; Doc. 45, “Peter Decl.”; Doc. 45-1,

“Peter Decl., Ex. A”; Doc. 45-2, “Peter Decl. Ex. B”; Doc. 46, “Dangler Decl.”; Doc. 46-1,

“Dangler Decl., Ex. A”). Because the motion was “bundled,” Plaintiff’s opposition and

Defendants’ reply brief were also filed on December 18, 2020. (Doc. 42, “Pl. Opp.”; Doc. 47,

“Defs. Reply”). For the following reasons, Defendants’ partial motion to dismiss is DENIED.
      Case 7:20-cv-02397-PMH-PED Document 90 Filed 09/13/21 Page 2 of 7




                                          BACKGROUND
       Defendants operate a chain of hotels, restaurants, and resorts throughout the United States.

(SAC ¶ 33). This includes the Ritz-Carlton, Westchester (“RCW”), located in White Plains, New

York. (Id.). Plaintiff was employed by Defendants as an in-room dining server at RCW from 2015

through November 2019. (Id. ¶¶ 9, 34). Plaintiff received an hourly wage of $8.40 and worked

more than forty hours every week. (Id. ¶ 34).

       Defendants add a surcharge of 18%—characterized as a service fee—to food and beverage

bills for in-room dining services. (Id. ¶ 35). In addition to the service fee, in-room dining customers

are also charged a $5.00 delivery fee. (Id.). Plaintiff alleges that “it is reasonable for [Defendants’]

customers to believe” that the service and delivery fees “are gratuities to be paid in their entirety

to the service staff.” (Id. ¶ 36). Plaintiff alleges, however, that Defendants “do not remit the total

proceeds of these” service and delivery fees “to the non-managerial employees who serve the food

and beverages.” (Id. ¶ 37). According to Plaintiff, Defendants allegedly “have a policy and practice

of retaining a portion of those” service and delivery fees “and/or using a portion of the” service

and delivery fees “to pay non-service workers.” (Id.). Consequently, Plaintiff and putative class

and collective members have not received the total proceeds to which Plaintiff alleges they are

entitled under NYLL § 196-d. (Id.).

                                    STANDARD OF REVIEW
       On a Rule 12(b)(6) motion, a court may dismiss a complaint for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the ple[d] factual

content allows the court to draw the reasonable inference that the defendant is liable for the

                                                   2
       Case 7:20-cv-02397-PMH-PED Document 90 Filed 09/13/21 Page 3 of 7




misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin

to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant acted

unlawfully.” Id. The factual allegations pled “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

       “When there are well-ple[d] factual allegations, a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

Thus, the Court must “take all well-ple[d] factual allegations as true, and all reasonable inferences

are drawn and viewed in a light most favorable to the plaintiff[].” Leeds v. Meltz, 85 F.3d 51, 53

(2d Cir. 1996). The presumption of truth, however, “‘is inapplicable to legal conclusions,’ and

‘[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.’” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556

U.S. at 678 (alteration in original)). Therefore, a plaintiff must provide “more than labels and

conclusions” to show entitlement to relief. Twombly, 550 U.S. at 555.

                                            ANALYSIS
  I.   Documents a Court May Consider on a Motion to Dismiss
       On a Rule 12(b)(6) motion, “the Court is entitled to consider facts alleged in the complaint

and documents attached to it or incorporated in it by reference, documents ‘integral’ to the

complaint and relied upon in it, and facts of which judicial notice may properly be taken under

Rule 201 of the Federal Rules of Evidence.” Heckman v. Town of Hempstead, 568 F. App’x 41,

43 (2d Cir. 2014); see also Manley v. Utzinger, No. 10-CV-02210, 2011 WL 2947008, at *1 n.1

(S.D.N.Y. July 21, 2011) (“The Court may consider . . . documents incorporated into the complaint

by reference, and documents possessed by or known to the plaintiff and upon which plaintiff relied

in bringing the suit.”). Still, “[w]here an extrinsic document is not incorporated by reference, the

district court may nevertheless consider it if the complaint relies heavily upon its terms and effect,

                                                  3
      Case 7:20-cv-02397-PMH-PED Document 90 Filed 09/13/21 Page 4 of 7




which renders the document integral to the complaint.” Schafer v. Direct Energy Servs., LLC, No.

20-3084-CV, 2021 WL 1621595, at *1 (2d Cir. Apr. 27, 2021) (internal quotation marks omitted).

       Here, Plaintiff did not annex any documents to the SAC. Defendants, however, filed two

declarations in support of their partial motion to dismiss: the declarations of Sibin Varghese Peter

and James Dangler. (See Peter Decl.; Dangler Decl.). The Peter Declaration annexes two

documents as exhibits: samples of in-room dining guest receipts from 2016 to September 2020

(Exhibit A); and samples of in-room dining staff weekly pay reports (Exhibit B). (Peter Decl., Ex.

A; Peter Decl., Ex. B). The Dangler Declaration annexes one document as an exhibit: samples of

in-room dining menus from 2014 to September 2020. (Dangler Decl., Ex. A). Defendants contend

that the Court may consider these exhibits because the SAC “relies heavily” upon them, thereby

rendering them “integral.” (Defs. Reply at 7). The Court does not entirely agree.

       Neither of the exhibits annexed to the Peter Declaration is appropriate for the Court to

consider on a motion to dismiss. The sampling of in-room dining guest receipts contained in

Exhibit A is in no way integral to the SAC, nor does the SAC incorporate or rely upon the

information contained in those receipts. (Peter Decl., Ex. A). The same goes for the sampling of

in-room dining weekly pay reports contained in Exhibit B. (Peter Decl., Ex. B). Even assuming

the documents were considered, neither makes less plausible Plaintiff’s allegations that he (and

others) did not receive payment of the service fees.

       Exhibit A of the Dangler Declaration is a different story. The menu samples contained

therein include disclosure language regarding the 18% service fee and $5.00 delivery fee—

language that is integral to and referenced frequently in the SAC. (Dangler Decl., Ex. A).

Accordingly, the Court may consider Exhibit A of the Dangler Declaration for the purpose of

adjudicating this motion. It is worth noting, however, that regardless of whether the Court may



                                                 4
       Case 7:20-cv-02397-PMH-PED Document 90 Filed 09/13/21 Page 5 of 7




consider Exhibit A of the Dangler Declaration, the Court need not, and does not, consider such

documentary evidence in resolving this motion because consideration of that document does not

dispose of this claim for relief.

 II.    Plaintiff’s Fourth Claim for Relief (NYLL § 196-d)
        Plaintiff’s Fourth Claim for Relief asserts that customers reasonably understood the service

and delivery fees associated with in-room dining to be gratuities, and therefore, Defendants

violated NYLL § 196-d by failing to remit the entirety of the proceeds generated by such service

and delivery fees to Plaintiff and other in-room dining staff. (SAC ¶¶ 35-37, 103-15).

        NYLL § 196-d states, in relevant part:
                No employer . . . or any other person shall demand or accept, directly
                or indirectly, any part of the gratuities, received by an employee, or
                retain any part of a gratuity or of any charge purported to be a
                gratuity for an employee. . . . Nothing in this subdivision shall be
                construed as affecting . . . practices in connection with banquets and
                other special functions where a fixed percentage of the patron’s bill
                is added for gratuities which are distributed to employees, nor to the
                sharing of tips by a waiter with a busboy or similar employee.

        Defendants, in moving to dismiss this claim, contend that, due to “prominent disclaimers”

on in-room dining menus, customers were notified “about the nature and distribution of” the 18%

service fee and $5.00 delivery fee, and therefore could have only reasonably believed that the

service fees—and not the delivery fees—were gratuities to be distributed to service staff. (Defs.

Br. at 8). Indeed, the disclaimers state that “the hotel retains all delivery fees,” which are charged

for “administrative and other costs.” (Id.). The disclaimers also state: “No other charges are

purported or intended to be a gratuity for the service staff and no other charge will be distributed

to the service staff as a gratuity”—raising the question of which “charges” are intended to be a

gratuity. (Defs. Br. at 4). Defendants’ argument, however, misses the mark.




                                                  5
       Case 7:20-cv-02397-PMH-PED Document 90 Filed 09/13/21 Page 6 of 7




        For purposes of this motion, the issue is not whether Defendants provided sufficient notice

to customers regarding “the nature and distribution” of the service and delivery fees, such that

those customers would reasonably be able to distinguish that only the service fees associated with

in-room dining constituted a gratuity. (Id.). Rather, the relevant issue is whether Plaintiff

sufficiently alleged that Defendants did not remit the entirety of the service fees—which

Defendants do not dispute are “gratuities” under NYLL § 196-d 1—to Plaintiff and other in-room

dining staff. (See SAC ¶ 107 (“Defendants . . . do not remit the entire service fee proceeds to

Plaintiff and Class members” (emphasis added)); see also id. ¶ 37 (“Defendants do not remit the

total proceeds of these service fees to the non-managerial employees who serve the food and

beverages.” (emphasis added))). Accordingly, Defendants’ notice argument elides the true dispute,

and ultimately fails to provide a basis for the Court to conclude that Plaintiff’s allegations are

insufficient at this stage.

        To Defendants’ credit, however, their reply brief more directly addresses Plaintiff’s

allegations by asserting that Plaintiff fails to “identify a single day or week in which he did not

receive the full portion of the 18% service charge to which he was entitled.” (Defs. Reply at 2).

While this rejoinder may prove worthy at a later stage in this litigation, it ultimately creates a

material factual dispute that would benefit from further factual development and discovery.

Therefore, the Court cannot grant Defendants’ motion on this basis either. See Henry Avocado

Corp. v. Z.J.D. Brother, LLC, No. 17-CV-04559, 2017 WL 6501864, at *6 (E.D.N.Y. Dec. 19,

2017) (“[R]esolving factual disputes is precisely what this Court cannot do on a motion to

dismiss.”).


1
  The disclaimer on the in-room dining menus states: “Added to all orders is an 18% service charge which
will be distributed to servers and/or order takers . . . .” (Defs. Br. at 4; see also Dangler Decl., Ex. A).
Plaintiff argues, and the Court agrees, that this disclaimer plausibly supports the notion that the 18% service
fee “was meant to be a gratuity.” (Pl. Opp. at 11).

                                                      6
      Case 7:20-cv-02397-PMH-PED Document 90 Filed 09/13/21 Page 7 of 7




                                       CONCLUSION
       For the foregoing reasons, Defendants’ partial motion to dismiss Plaintiff’s Fourth Claim

for Relief is DENIED. Defendants are directed to file their Answers within fourteen (14) days of

the date of this Memorandum Opinion and Order.

       The Clerk of the Court is respectfully directed to terminate the motion sequence pending

at Doc. 43.

                                                           SO ORDERED:
Dated: White Plains, New York
       September 13, 2021
                                                           ____________________________
                                                           Philip M. Halpern
                                                           United States District Judge




                                               7
